Citation Nr: 1104783	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-26 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected hepatitis B.

2.  Entitlement to an increased rating (compensable rating) for 
service-connected chronic low back pain with disc narrowing at 
L4-L5.

3.  Entitlement to an initial compensable rating for service-
connected osteoarthritis of the right knee.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for a right shoulder 
condition, claimed as right shoulder pain.

6.  Entitlement to service connection for vestibular neuronitis.

7.  Entitlement to service connection for residuals of a blood 
clot of the left ear.

8.  Entitlement to service connection for residuals of an injury 
to the right, fifth finger.    


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1975, December 1977 to December 1980, and March 1981 to 
February 1999.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from November 2006 and January 2008 rating decisions of the 
Department of Veterans Affairs (VA), Pittsburgh, Pennsylvania, 
Regional Office (RO), which inter alia denied service connection 
for residuals of blood clot of the left ear, residuals of a 
right, fifth finger injury, hearing loss of the right ear, right 
shoulder pain, and vestibular neuronitis; granted service 
connection for hepatitis B and assigned a noncompensable rating; 
granted service connection for osteoarthritis of the right knee 
and assigned a noncompensable rating; and denied an increased 
rating (compensable rating) for service-connected chronic low 
back pain with disc narrowing at L4-L5.  The Veteran disagreed 
with such decisions and subsequently perfected an appeal.   

The Veteran has not selected a representative through a power of 
attorney.  As such, the Board finds that the Veteran wishes to 
proceed without representation.    

The issue of entitlement to service connection for a right 
hip condition, also claimed as secondary to the service-
connected right knee condition, has been raised by the 
record (see October 2009 Type-Written Letter from the 
Veteran), but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issues of entitlement to an initial compensable rating for 
service-connected hepatitis B, entitlement to an increased rating 
(compensable rating) for service-connected chronic low back pain 
with disc narrowing at L4-L5, entitlement to an initial 
compensable rating for service-connected osteoarthritis of the 
right knee, and entitlement to service connection for a right 
shoulder condition, claimed as right shoulder pain, are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of right ear 
hearing loss.

2.  The Veteran does not have a current diagnosis of vestibular 
neuronitis or any other disorder of the inner ear.

3.  The Veteran does not have a current diagnosis of any 
residuals of a blood clot of the left ear, to include any left 
ear disability.

4.  The Veteran does not have a current diagnosis of any 
residuals of an injury to the right, fifth finger, to include any 
right, fifth finger disability.    


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated by 
service, and right ear sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Vestibular neuronitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  Residuals of a blood clot of the left ear was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2010).

4.  Residuals of an injury to the right, fifth finger was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by July 2005, March 2006, 
and November 2008 letters.  These letters fully addressed all 
three notice elements; informed the Veteran of what evidence was 
required to substantiate his service connection claims; and of 
the Veteran's and VA's respective duties for obtaining evidence.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, that will assist in 
substantiating or that is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In April 2007 and July 2009 notice letters and an attachment to 
the April 2008 notice letter, the RO also advised the Veteran as 
to how disability ratings and effective dates are awarded, as 
required in Dingess.  See 19 Vet. App. at 486.  While the April 
2007, April 2008, November 2008, and July 2009 letters were 
issued after the initial rating decisions in November 2006 and 
January 2008, the United States Court of Appeals for the Federal 
Circuit has held that VA could cure such a timing problem by 
readjudicating the appellant's claim following a compliant VCAA 
notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance 
of a statement of the case could constitute a readjudication of 
the appellant's claim.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  In the instant case, after the April 2007, April 
2008, November 2008, and July 2009 notice letters were issued, 
the Veteran's claims were readjudicated in the September 2009 
Supplemental Statement of the Case (SSOC).  Therefore, any defect 
with respect to the timing of the VCAA notice has been cured.  

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim.  Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder contains 
the Veteran's STRs, post-service medical records from the Atsugi 
Clinic and the Naval Hospital in Yokosuka, Japan, and statements 
submitted by or on behalf of the Veteran.  Further, the Veteran 
was afforded an examination regarding his claimed right, fifth 
finger disability in February 2007 and an audio examination in 
August 2007.  The Veteran has not argued that the examinations 
are inadequate, and review of such examination reports reveals no 
inadequacies or inconsistencies.  

The Board acknowledges that VA has not sought a medical opinion 
with respect to his service connection claims for right ear 
hearing loss, vestibular neuronitis, residuals of a blood clot of 
the left ear, and residuals of an injury to the right, fifth 
finger.  However, in light of the uncontroverted facts, as 
discussed below, the Board finds that the evidence, which 
indicates that he was not diagnosed with any such disorders, 
examinations are unnecessary to decide these claims.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (citing 
38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4)).  

Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis of the Service Connection 
Claims 

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a disorder noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest to a 
compensable degree within one year after discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection generally requires competent and credible 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In making all determinations, the Board must fully consider the 
lay assertions of record.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  A 
layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a Veteran is competent to report on that of which he 
or she has personal knowledge).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson.  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
The reasonable doubt must be in the range of probability and more 
than pure speculation or remote possibility.  38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In cases where a hearing loss disability is claimed, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for establishing 
a 'disability' at that time, he or she may nevertheless establish 
service connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Veteran is seeking service connection for right ear hearing 
loss, vestibular neuronitis, residuals of a blood clot of the 
left ear, and residuals of an injury to the right, fifth finger, 
which he maintains were incurred during his active service.  
However, review of the record fails to show current diagnoses of 
any such disorders.   

In this regard, the Veteran's STRs are negative for any 
complaints, treatment, and/or diagnoses referable to right ear 
hearing loss.  Further, post-service treatment records regarding 
right ear hearing loss are negative for any current right ear 
hearing loss disability because the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is not 40 
decibels or greater; the auditory thresholds for at least three 
of the above frequencies are not 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test are not 
less than 94 percent.  See 38 C.F.R. § 3.385; see also August 
2007 Audio Examination Report, Naval Hospital, Yokosuka, Japan.  
As there is no evidence of impaired hearing that meets the 
criteria of a hearing loss disability under 38 C.F.R. § 3.385, 
service connection for a right ear hearing loss disability must 
be denied.

Although the Veteran's STRs contain complaints and treatment for 
vestibular neuronitis, a blood clot of the left ear, and injury 
of the right, fifth finger (see October 1986 Medical Record 
(noting drain of blood clot in left ear); July 1990 Chronological 
Record of Medical Care (noting probable vestibular neuronitis); 
September 1994 Medical Record Report (noting excision of mass on 
right, fifth finger)), post-service treatment records reflect no 
complaints, treatment, and/or diagnoses referable to vestibular 
neuronitis, any residuals of a blood clot of the left ear, to 
include any left ear disability, or residuals of an injury of the 
right, fifth finger, to include a right, fifth finger disability.  

Moreover, the Veteran has merely stated that he has right ear 
hearing loss, vestibular neuronitis, residuals of a blood clot of 
the left ear, and residuals of an injury to the right, fifth 
finger as a result of his military service.  He has not offered 
any description of his symptomatology.  Furthermore, in seeking 
medical treatment for other disorders, the Veteran has not 
described any complaints or symptoms referable to right ear 
hearing loss, vestibular neuronitis, residuals of a blood clot of 
the left ear, or residuals of an injury to the right, fifth 
finger.  In this regard, the absence of such complaints in the 
Veteran's post-service treatment records is especially probative 
because, in seeking medical care, an individual has a strong 
motive to truthfully state his complaints so as to receive proper 
care.  See generally Fed.R.Evid. 803 (medical diagnosis or 
treatment exception to the hearsay rule); see also United States 
v. Narciso, 466 F.Supp. 252 (D.C. Mich.1977) (stating that the 
rationale of the "medical diagnosis or treatment exception" to 
the hearsay rule is that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally trustworthy 
since the declarant has a strong motive to tell the truth in 
order to receive proper care).  

Therefore, there is no evidence of a current diagnosis of any 
right ear hearing loss, vestibular neuronitis, residuals of a 
blood clot of the left ear, and/or residuals of an injury to the 
right, fifth finger.  In the absence of proof of a present 
disability, there can be no valid claim for service connection.  
See Degmetich, supra; Brammer, supra; McClain, supra.  
Accordingly, the Veteran's claims of entitlement to service 
connection for right ear hearing loss, vestibular neuronitis, 
residuals of a blood clot of the left ear, and residuals of an 
injury to the right, fifth finger must be denied. 

Based on the foregoing, the Board concludes that right ear 
hearing loss, vestibular neuronitis, residuals of a blood clot of 
the left ear, and residuals of a right, fifth finger injury were 
not incurred in or aggravated by service.  The benefit-of-the-
doubt doctrine has been considered; however, as the preponderance 
of the evidence 


is against the claims, it is inapplicable in the instant appeal.  
38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 54.     


ORDER

Entitlement to service connection for right ear hearing loss is 
denied.

Entitlement to service connection for vestibular neuronitis is 
denied.

Entitlement to service connection for residuals of a blood clot 
of the left ear is denied.

Entitlement to service connection for residuals of an injury to 
the right, fifth finger, is denied.


REMAND

The Veteran also seeks service connection for a right shoulder 
condition, claimed as right shoulder pain.  He also seeks an 
initial compensable rating for his service-connected hepatitis B 
and osteoarthritis of the right knee disabilities, and an 
increased rating (compensable rating) for his service-connected 
chronic low back pain with disc narrowing at L4-L5 disability.  
Based on review of the record, the Board finds that further 
development is necessary.  

Service Connection Claim for Right Shoulder Condition

The evidence of record reveals that the Veteran is currently 
diagnosed with degenerative joint disease of the 
acromioclavicular joint (ACJ).  See October 17, 2006 Physical 
Therapy Clinic Note, Atsugi Clinic.  Further, the Veteran's STRs 
contain complaints and treatment of right shoulder pain and 
excision of a right shoulder mass, and assessment of mild 
bursitis of the right shoulder.  See January 1978 Chronological 
Record of Medical Care; February 1980 Chorological Record of 
Medical Care; May 1987 Chorological Record of Medical Care.  The 
Veteran claims that his right shoulder disability is related to 
his in-service right shoulder complaints and treatment.  The 
claims folder is negative for any opinion regarding whether the 
Veteran's currently diagnosed right shoulder condition is related 
to his service.  

Based on the foregoing, a VA exam is necessary to ascertain 
whether the Veteran's various currently diagnosed currently 
diagnosed with degenerative joint disease of the ACJ is related 
to service, specifically his in-service right shoulder complaints 
and treatment.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 
38 C.F.R. 
§ 3.159(c)(4) (2010).  The fulfillment of the duty to assist 
requires a thorough and contemporaneous medical examination that 
considers prior medical examinations and treatment in order to 
conduct a complete evaluation of the Veteran's claim.  38 C.F.R. 
§ 4.2 (2010).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2010).

Increased Rating Claims

Review of the record reveals that the Veteran last underwent an 
examination regarding his hepatitis B and lumbar spine 
disabilities in March 2006.  He also last underwent an 
examination regarding his right knee disability in February 2007.  
Review of the March 2006 Examination Report indicates that the 
examiner did not note the manifestations and/or symptomatology of 
the Veteran's Hepatitis B disability.  Further, the March 2006 
examiner did not conduct range of motion testing of the lumbar 
spine.  See March 2006 Examination Report and Addendum, Naval 
Hospital, Yokosuka.  Thus, the March 2006 examination is 
inadequate for rating purposes regarding the extent and severity 
of the Veteran's service-connected hepatitis B and lumbar spine 
disabilities.  Review of the February 2007 Examination Report 
indicates that although the examiner conducted range of motion 
testing of the right knee, only passive range of motion in 
degrees was noted.  Active range of motion testing was not 
conducted.  See February 2007 Examination Report, Atsugi Clinic.  
As such, the February 2007 examination is inadequate for rating 
purposes regarding the extent and severity of the Veteran's 
service-connected right knee disability.  Thus, the Board finds 
that a more contemporaneous VA examination is needed in order to 
assess the current severity of the Veteran's service-connected 
hepatitis B, lumbar spine, and right knee disabilities.  VA's 
duty to assist includes providing a thorough and comprehensive 
medical examination.  38 C.F.R. § 4.2 (2009); Robinette v. Brown, 
8 Vet. App. 69 (1995).  

Further, during the pendency of this appeal, in Rice v. Shinseki, 
22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims 
(Court) held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  The Court further 
held that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability.  Id.  As such, the Rice case must be considered in 
readjudicating the claims on appeal.

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on appeal 
and to afford full procedural due process, the case is REMANDED 
for the following action:

1.  VBA should contact the Veteran and 
request that he identify all present 
treatment for his hepatitis B, right knee, 
and lumbar spine disabilities.  The Veteran 
should be allowed the opportunity to submit 
these records himself or to provide VA 
authorization to obtain any records so 
identified.  Any additional medical records 
so obtained should be associated with the 
Veteran's VA claims folder. 

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made. 

2.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded a VA examination 
to determine the current nature and 
severity level of his service-connected 
hepatitis B, right knee, and lumbar spine 
disabilities.

The claims folder should be reviewed by 
the examiner prior to the examination.  
All tests and studies, including x-ray 
studies, deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.

During examination of the lumbar spine, 
the examiner is specifically requested to 
describe applicable active ranges of motion 
(flexion, extension, rotation, and combined 
range of motion) in terms of degrees.  

The examiner should also indicate (a) 
whether there is muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
(b) whether there is vertebral body 
fracture with loss of 50 percent or more of 
the height; (c) whether there is muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; (d) whether 
there is ankylosis of the thoracolumbar or 
entire spine, and if so, whether the 
ankylosis is favorable or unfavorable 
(38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine); 
and (e) the frequency and duration of any 
incapacitating episodes intervertebral disc 
syndrome (IDS) of the lumbar spine 
(38 C.F.R. § 4.71a, Formula for Rating IDS 
Based on Incapacitating Episodes).

The examiner should also comment on the 
effects of pain, weakness, and 
exacerbating episodes on range of motion 
and functionality due to the Veteran's 
service-connected lumbar spine disability.  
The examiner should also discuss the 
effects of the service-connected lumbar 
spine disability on the Veteran's 
employment and activities of daily living, 
if any.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

The claims folder, a copy of this REMAND, 
and a copy of the general rating formula 
for diseases and injuries of the spine 
must be made available to and reviewed by 
the examiner prior to the examinations.  
All findings, and the reasons and bases 
therefore, should be set forth in 
sufficient detail.   

During examination of the right knee, 
the examiner is requested to note: (a) 
whether the Veteran demonstrates favorable 
ankylosis of the right knee in full 
extension, in slight flexion between 0 
degrees and 10 degrees, in flexion between 
10 degrees and 45 degrees, or extremely 
unfavorable, in flexion at an angle of 45 
degrees or more under 38 C.F.R. § 4.71a, 
Diagnostic Code 5256; (b) whether the 
Veteran demonstrates mild, moderate, or 
severe recurrent subluxation or lateral 
instability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257; (c) whether the 
Veteran demonstrates semilunar, dislocated 
cartilage, with frequent episodes of 
"locking," pain, and effusion into the 
joint under 38 C.F.R. § 4.71a, Diagnostic 
Code 5258; and (d) whether the Veteran 
demonstrates malunion of the tibia and 
fibula with mild, moderate, or marked knee 
or ankle disability, or nonunion of the 
tibia and fibula, with loose motion, 
requiring a brace under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  The examiner should 
also describe applicable ranges of active 
right knee motion (flexion and extension) 
in terms of degrees.

The examiner is also requested to note 
whether the Veteran's right knee exhibits 
weakened movement, excess fatigability, or 
incoordination.  If feasible, this 
determination should be expressed in terms 
of the degree of additional range of 
motion lost.  The examiner should also 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the Veteran uses her right knee 
repeatedly over a period of time.  The 
examiner should also discuss the effects 
of the service-connected right knee 
disability on the Veteran's employment and 
activities of daily living, if any.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

The claims folder and  a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to the 
examinations.  All findings, and the 
reasons and bases therefore, should be set 
forth in sufficient detail.   

During examination for hepatitis B, 
the examiner should specifically comment 
on the manifestations and symptoms 
produced by the condition.  The examiner 
should also note: (a) whether there is 
intermittent or daily fatigue, malaise, 
and anorexia; (b) whether the Veteran 
requires dietary restrictions and/or 
continuous medication; (c) whether there 
is weight loss and/or hempatomegaly and 
the degree of any weight loss; and (d) 
whether there are any incapacitating 
episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, and/or right upper quadrant 
pain) and the duration of such episodes in 
the last 12 months.

The examiner should also discuss the 
effects of the service-connected hepatitis 
B disability on the Veteran's employment 
and activities of daily living, if any.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

The claims folder and  a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to the 
examinations.  All findings, and the 
reasons and bases therefore, should be set 
forth in sufficient detail.   

3.   The AMC/RO should also schedule the 
Veteran for an appropriate medical 
examination to determine the current 
nature and etiology of any right shoulder 
disability, to include degenerative joint 
disease of the ACJ. 

The claims file should be made available 
to the examiner for review.  The entire 
claims file must be reviewed by the 
examiner in conjunction with each 
examination and the report should state 
that such review has been accomplished.

Based on examination findings, historical 
records, and medical principles, the VA 
examiner should give a medical opinion, 
with full rationale, as to the likely 
etiology of the Veteran's diagnosed right 
shoulder disability, to include 
degenerative joint disease of the ACJ.  
Specifically whether it is at least as 
likely as not (a 50 percent probability or 
greater) that the Veteran's right shoulder 
disability, to include degenerative joint 
disease of the ACJ, is related to his 
military service, to include the Veteran's 
in-service right shoulder complaints and 
treatment.  

A complete rationale should be provided 
for any opinion.  

4.  Upon completion of the above-requested 
development, the AMC/RO should readjudicate 
the Veteran's service connection claim and 
increased rating claims, taking into 
account any newly obtained evidence.  All 
applicable laws and regulations should be 
considered, including Rice v. Shinseki, 22 
Vet. App. 447 (2009).  If any benefit 
sought on appeal remains denied, the 
Veteran should be provided with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action until so 
informed.  The purpose of this REMAND is to ensure compliance 
with due process considerations.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


